DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 02/10/2022, with respect to 35 USC § 103 rejection have been fully considered and are persuasive.  The 35 USC § 103 rejection of the claims has been withdrawn. 

Reasons for Allowance
3.	Claims 1-6, 9-14, 17-20 are allowed.  Claims 1-6, 9-14, 17-20 are renumbered as 1-16, respectively.

4.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of made of record does not teach or fairly suggest the combination 
of claimed elements as recited in independent claim 1, independent claim 9, and 
independent claim 17.

Regarding claims 1-6, 9-14, 17-20, the instant claims are dependent on allowable claims and are thus allowable.



Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Enomoto et al. (US 7,528,973) discloses it is possible to determine whether to print the data by comparing the history data to the URL from which data is to be downloaded prior to downloading the data. In this case, it is possible to execute the process to determine URL access authorization simultaneously with the process to determine history output authorization.
	Kai (US 8,482,756) discloses an information processing apparatus capable of communicating with a printer that stores recording material information corresponding to a shipping destination of the printer in advance among recording material information prepared for respective shipping destination areas.
	Tolia et al. (US 2018/0131831) discloses wherein the subscription configuration, when implemented, provides control of use of the resource of printing material, and the trade use configuration, when implemented, provides lesser control of use of the resource of printing material, as compared to control provided with the subscription configuration.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675